878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Krim M. BALLENTINE.
Misc. No. 233.
United States Court of Appeals, Federal Circuit.
March 14, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
Krim M. Ballentine petitioned for writ of mandamus apparently requesting this court to order the Merit Systems Protection Board to issue decisions in two cases, DA07528710069 and CH075285C9030.  We directed the MSPB to respond.  Now, the MSPB moves to dismiss Ballentine's petition as moot on the ground that the MSPB issued a final decision on January 31, 1989 in those consolidated cases.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The MSPB's motion to dismiss Ballentine's petition as moot is granted.